Title: From George Washington to Thomas Nelson, Jr., 27 August 1781
From: Washington, George
To: Nelson, Thomas, Jr.


                        Dear Sir

                            Head Quarters Chatham N. Jersey 27th August 1781
                        
                        At the same time that I acknowledge the receipt of your first favour since you was appointed to the Seat of
                            Government, suffer me to congratulate your Excellency on that appointment, and to anticipate the pleasure and advantage of
                            your future official Correspondence and assistance.
                        A variety of Circumstances having concur’d to induce me to change the plan of operation, which had been
                            concerted for this Campaign; and to strike a blow at the Enemy in Virginia, I am now on my march for that purpose, with
                            the whole of the French and a considerable Detachment of the American Army; The arrival of the Count De Grasse with a
                            formidable Fleet and Corps of land forces in the Cheasapeak (which may every moment be expected) will I flatter myself
                            (with proper exertions on our part) give a moral Certainty of succeeding in the great object now in contemplation.
                        On so important and interesting an occasion I cannot entertain a doubt of receiving every possible aid and
                            assistance from the State of Virginia; The great Articles of Supplies which will be principally wanted are Salted
                            Provisions, Beef Cattle, Forage and the means of transportation, especially we shall be most in want of a supply of the
                            meat kind, as I fear we shall be disappointed of 1500 Barrels of Salted Provision which I had Order’d to be ship’d at
                            Rhode Island under convoy of the Count De Barras, but am apprehensive the order and Provision arrived too late; in case
                            this has failed, something of necessity must be substituted in the room of it; Let me entreat your Excellency that every
                            exertion may be made to feed and supply our Army, while we have occasion to continue in the State.
                        It is almost unnecessary to suggest that the greatest advantages will, in all human probability result, from
                            the Vigor of our present exertions, or an evil proportionably great from the want of it—Supplies, will be the principle
                            thing that is necessary; as I am in hopes, the Regular forces destined for the expedition in addition to the Troops with
                            the Marquis De Lafayette, will be competent to the Object in View without any considerable aid from the Militia.
                        I wish your Excellency to inform me by the earliest opportunity, what number of Teams and Waggons can be
                            furnishd with the army of the Marquis, for the use of the troops now on their March from the Northward; and also as it
                            will be necessary to take a Number of Teams on with the detachment of our Army, that Magazines of Forage may be laid in on
                            the route from George Town, above Alexandria to whatever place the junction is to be formed with the Army of the Marquis.
                            I am Dr Sir with great respect and esteem Your Excellency’s Most Obedt huml. Servt
                        
                            Go: Washington
                        
                    